                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

KATHLEEN J. REYNOLDS, an
individual;
                                                            8:18CV566
                 Plaintiff,

     vs.                                                     ORDER

DULTMEIER SALES LIMITED
LIABILITY COMPANY, a Nebraska
corporation;

                 Defendant.



     1)    The motion to withdraw filed by Terry A. White, as counsel of record
           for Plaintiff (Filing No. 16), is granted.

     2)    Terry A White shall provide a copy of this order to Plaintiff and shall
           file a certificate of service stating she has done so and disclosing
           Plaintiff’s current or last known address.

     3)    On or before August 8, 2019, Plaintiff shall either: (a) obtain the
           services of counsel and have that attorney file an appearance in this
           case; or (b) file a statement notifying the court of her intent to litigate
           this case without the assistance of counsel. The failure to do so may
           result in dismissal of Plaintiff's claims without further notice.

     Dated this 18th day of July, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
